Citation Nr: 1032901	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a right 
knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fracture of the right tibia.  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for residuals of a fracture 
of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1952 to February 1956.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which found new and 
material evidence to reopen the Veteran's claims but denied the 
claims on their merits.

In June 2010, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record in the Veteran's claims file.  

The September 2008 statement of the case noted the existence of a 
Virtual VA file for this Veteran.  This e-file was checked for 
new or relevant information; however, a review of the e-file 
revealed that it contained entirely duplicative information, such 
as past rating decisions, that are already in the file.  

The issues of entitlement to service connection for a right knee 
disability and entitlement to service connection for residuals of 
a fracture of the right tibia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating action in October 2002 denied service connection for 
a right knee disability.  The Veteran was notified of this 
action, did not file a timely appeal, and the decision became 
final.

2.  A rating action in October 2002 denied service connection for 
residuals of a fracture of the right tibia.  The Veteran was 
notified of this action, did not file a timely appeal, and the 
decision became final.

3.  Evidence submitted since the October 2002 rating action, when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim for service connection a right knee 
disability. 

4.  Evidence submitted since the October 2002 rating action, when 
considered by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim for service connection for residuals of a 
fracture of the right tibia. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104, 3.156(a), 3.159 (2009). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
fracture of the right tibia.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2006 and 
December 2007 prior to the date of the issuance of the appealed 
January 2008 rating decision.

The Board further notes that, in December 2007, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran was notified of this criteria 
in December 2007.

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished. 

Laws and Regulations

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

As noted above, the issues of entitlement to service connection 
for a right knee disability and for residuals of a fracture of 
the right tibia were denied in an October 2002 rating decision.  
The Veteran was notified of this decision and of his appeal 
rights at that time and did not appeal the decision.  It was held 
that there was no evidence of a present right knee disability or 
of present residuals of a right tibia fracture.  The October 2002 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.201, 20.302.

Analysis

In October 2007, the Veteran provided a statement in which he 
requested that the issues on appeal be reopened.  Evidence added 
to the record since the October 2002 rating decision includes an 
August 2007 treatment note from private physician Dr. W.M. in 
which Dr. W.M. stated his belief that the Veteran's right leg was 
injured in service.  An additional October 2007 letter from Dr. 
W.M. stated that the Veteran had severe arthritis in the right 
knee which could be secondary to a traumatic injury.  Also added 
to the claims file was the Veteran's June 2010 Board Hearing 
transcript in which he testified that he injured his right knee 
while stepping onto a liberty boat.  He further added that he was 
treated in the hospital for injuries to his right leg and that 
his tibia fracture was related directly to the fall he sustained 
in service.  The Veteran additionally testified that he had 
recently undergone surgery for right knee and right tibia 
disorders.

Based on a comprehensive review of the record, the Board finds 
the evidence added since the October 2002 rating decision 
regarding the Veteran's service connection claims are new and 
material.  The Board finds that the Veteran's private treatment 
record and the letter from Dr. W.M. are new in that they have not 
been previously submitted and that they are material as they 
indicate that the Veteran has a current right knee and right 
tibia disability and thus relate to an unestablished fact 
necessary to substantiate the claim.  The Board further finds the 
Veteran's June 2010 Board Hearing testimony to be new and 
material as it also supports assertions that the Veteran's 
current a right knee and right tibia disability began during 
service.  Therefore, the Veteran's claims are reopened.  In light 
of the decision below, the Board finds the Veteran is not 
prejudiced by review of the service connection claim on the 
merits.


ORDER

New and material evidence has been received to reopen the claim 
for service connection for a right knee disability; to this 
extent the appeal is granted.

New and material evidence has been received to reopen the claim 
for service connection for residuals of a fracture of the right 
tibia; to this extent the appeal is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the Veteran's claims.

The Veteran asserts that he fell and injured his right knee and 
right tibia while stepping onto a liberty boat during service.  

The Veteran's March 1952 report of examination for enlistment 
noted his report of a pre-service 1951 dislocation of the right 
patella.  The Veteran further stated that since the 1951 injury 
he had experienced no dislocations of the knee but he stated that 
his knee felt as if it might go out.  Service treatment records 
also include a March 1954 treatment note which reported that the 
Veteran, while getting onto a liberty boat, slipped and twisted 
his left leg.  X-rays showed a small fracture of the proximal end 
of the medial side of the left tibia.  It was noted that the 
Veteran was transferred to the U.S. Naval Hospital in San Diego, 
California for additional treatment.

Treatment notes dated in August 1954 reported that the Veteran 
had pain in his left knee with instability for three years.  A 
provisional diagnosis, however, noted a torn medial meniscus in 
the right knee.  A sick call treatment record dated in December 
1954 reported the Veteran's complaints of increasing stiffness in 
the right knee.  It was noted that four and a half years prior, 
the Veteran had injured his right knee playing golf.  The 
Veteran's February 1956 discharge report of examination noted 
normal lower extremities.  

As stated in the previous analysis, the evidence of record 
includes statements from Dr. W.M. which noted that the Veteran 
had had surgery on his right knee and that his present right knee 
arthritis could have been due to an in-service traumatic injury.  
The Board further notes the Veteran's June 2010 assertions that 
he had surgery on his right tibia and knee and that both injuries 
were related to service.  

In this case, the Board notes that multiple service treatment 
records reported that the Veteran injured his left, and not his 
right, leg boarding a liberty boat.  Conversely, the Veteran has 
claimed that he has, and treatment records confirm, a present 
disability in the right knee and possibly a disability of the 
right tibia as well.  Service treatment records also suggest that 
the Veteran had a pre-existing right knee disability which may 
have been aggravated in service.  Consequently, the Board finds 
that the evidence of record indicates that the claimed 
disabilities may be associated with the Veteran's service but 
that the record does not contain sufficient medical evidence for 
VA to make a decision on the claims.  This being the case, an 
orthopedic examination is in order.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Further, service treatment records demonstrate that the Veteran 
was treated at the Naval Hospital (now Naval Medical Center) in 
San Diego and the Veteran has asserted that he has been treated 
for his right knee and right tibia disorders by Dr. W.M.  The 
claims file does not contain the treatment records of either the 
Naval Hospital or of Dr. W.M. and such records may help the 
Veteran to substantiate his claim.  As such, as part of its duty 
to assist, the RO must attempt to acquire the Veteran's clinical 
records and his private treatment records.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his right knee and 
right tibia disorders, to include the name 
and address of Dr. W.M.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and those records 
not already associated with the claims file 
should be associated with the claims folder

The RO should additionally request the 
Veteran's clinical Naval Hospital records 
from the National Personnel Records Research 
Center.  

The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit records for VA review.  
All attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be obtained, 
a notation to that effect should be inserted 
in the file.  


2.  The Veteran should be scheduled for a VA 
orthopedic examination to determine whether 
the Veteran incurred a right knee disability 
and/or residuals of a fracture of the right 
tibia as a result of an in-service injury.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A notation 
to the effect that the record review and 
history took place should be included in the 
report of the examiner.  Based on a review of 
the record and an examination of the Veteran 
the physician should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran has a right knee disability and/or a 
right tibia disability which is related to 
service.

In so doing, the examiner should opine 
whether the Veteran had a pre-service right 
knee disability which was at least as likely 
as not (50 percent probability or greater) 
aggravated by service.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


